Citation Nr: 0817067	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-17 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for status post 
right anterior cruciate ligament reconstruction with medial 
and lateral meniscectomy, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from January 2004 
to April 2005.  In addition, he had approximately 5 months of 
prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  In that decision, the Seattle RO 
granted service connection for status post right anterior 
cruciate ligament reconstruction with medial and lateral 
meniscectomy and awarded a 30 percent evaluation, effective 
from April 2005, for this disability.  Several days later in 
September 2005, the RO in St. Petersburg, Florida notified 
the veteran of the decision.  As the veteran resides in 
Florida, his appeal remains under the jurisdiction of the 
St. Petersburg RO.  


FINDING OF FACT

The service-connected status post right anterior cruciate 
ligament reconstruction with medial and lateral meniscectomy 
is manifested by complaints of continued pain aggravated by 
weight-bearing and walking, occasional swelling, occasional 
buckling, and daily episodes of locking and by objective 
evaluation findings of tenderness, moderate 
dislocation/subluxation, an antalgic gait, and crepitation.  
However, no worse than 80 degrees of flexion and 10 degrees 
of extension, no additional limitation of motion on 
repetitive use, as well as no effusion, deformity, erythema, 
or instability has been shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
30% for status post right anterior cruciate ligament 
reconstruction with medial and lateral meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in which 
the Court held that, "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the September 2005 grant of service connection for status 
post right anterior cruciate ligament reconstruction with 
medial and lateral meniscectomy, the veteran perfected a 
timely appeal with respect to the assignment of the initial 
30% rating for that disability.  Consequently, no 
section 5103(a) notice is required for the veteran's 
increased rating claim.  [As section 5103(a) no longer 
applies to the veteran's appeal-e.g., his initial increased 
rating claim-the additional notification provisions for 
increased rating claims recently set forth by the Court are 
not applicable in the present case.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).]  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications (including the September 
2005 notification of the rating decision promulgated earlier 
that month, a June 2006 statement of the case, as well as 
October 2006 and March 2008 supplemental statements of the 
case) that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law (diagnostic codes), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issue on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  The veteran 
has been accorded multiple pertinent VA examinations.  There 
is no suggestion on the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the veteran's increased rating 
claim is required.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the September 2005 rating action, the 
RO granted service connection, and awarded a 30% evaluation 
effective from April 2005, for status post right anterior 
cruciate ligament reconstruction with medial and lateral 
meniscectomy.  This service-connected disability remains 
evaluated as 30% disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

The Rating Schedule provides for a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (2007).  

In the present case, the RO has evaluated the 
service-connected status post right anterior cruciate 
ligament reconstruction with medial and lateral meniscectomy 
based upon impairment resulting from recurrent subluxation or 
lateral instability of the joint.  The veteran was not tested 
for instability of the knee on VA examination in August 2005 
because of resulting pain.  There was no instability or 
subluxation exhibited on July 2006 VA examination.  On VA 
examination in May 2007, there was no instability but 
moderate subluxation/dislocation exhibited.  While the 
current 30 percent rating is assigned pursuant to Diagnostic 
Code 5257, the veteran does not warrant a rating greater than 
20 percent under this Code.  

Additionally, the appropriate diagnostic codes analyzing 
impairment resulting from limitation of motion of the knee 
joint have also been considered.  In this regard, the Board 
notes that normal flexion and extension of the knee joint 
range from 140 degrees to zero degrees.  38 C.F.R. § 4.71, 
Plate II (2007).  A compensable rating of 10 percent will be 
assigned with evidence of limitation of flexion of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  
The next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
30 percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  The next higher rating 
of 20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the service-connected 
status post right anterior cruciate ligament reconstruction 
with medial and lateral meniscectomy requires consideration 
of any associated limitation of motion of the veteran's right 
knee joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, 
Diagnostic Code 5257, 5260, 5261 (2007).  Problems such as 
pain on use must be considered when evaluating the veteran's 
disability.  Specifically, when a diagnostic code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. 
§ 4.59 (2007).  

Throughout the current appeal, the veteran has contended that 
his service-connected status post right anterior cruciate 
ligament reconstruction with medial and lateral meniscectomy 
is more severe than the current 30% evaluation indicates.  In 
particular, he maintains that his service-connected right 
knee disability is manifested by constant severe pain, 
stiffness, daily dislocation/subluxation, daily locking 
episodes, and repeated effusion which require the use of a 
cane as well as hydrocodone shots.  The veteran's lay 
descriptions are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, the lay 
descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

Evidence of record indicates that the veteran has undergone 
multiple surgical procedures on his right knee.  In January 
2005, during service, he underwent a diagnostic arthroscopy 
with medial and lateral meniscectomies.  According to the 
operation report, he tolerated the procedure well.  In fact, 
at the end of the procedure, his right knee "looked very 
good."  Post-operative diagnoses included a tear of the 
posterior horn of the medial meniscus as well as a tear of 
the anterior horn of the lateral meniscus.  

In May 2005 after discharge from active military duty, he 
underwent a right knee arthroscopy with anterior cruciate 
ligament reconstruction, a right knee arthroscopic partial 
medial meniscectomy, and a right knee simple chondroplasty to 
the medial femoral condyle and excision of the medial plica.  
According to the surgical report, the veteran tolerated the 
procedure well with no complications.  Post-operative 
diagnoses included a right knee anterior cruciate ligament 
tear, a right knee medial meniscus tear, a right knee medial 
femoral condyle chondromalacia, and an impressive thick right 
knee medial plica.  

A few days after the May 2005 surgery, the veteran slipped 
and fell and hyperflexed his right knee.  He complained of 
pain since the repeat injury.  In July 2005, he underwent a 
right knee arthroscopy with partial medial meniscectomy as 
well as a right knee advancement of absorbable interference 
screw of the distal femur.  According to the operation 
report, the veteran tolerated the procedure well with no 
complications.  Post-operative diagnoses included a right 
knee medial meniscus tear as well as a right knee prominent 
interference screw from a previous anterior cruciate ligament 
reconstruction.  

Thereafter, in December 2005, the veteran re-injured his 
right knee.  Due to a suspected recurrent meniscus tear, he 
underwent, in March 2006, a right knee arthroscopy with a 
partial medial meniscectomy.  According to the surgical 
report, the veteran tolerated the procedure well with no 
complications.  Post-operative diagnoses included a right 
knee recurrent medial meniscus tear as well as a right knee 
medial femoral condyle defect.  

According to a November 2006 surgical report, the veteran had 
"got[ten] back to increased activity but then had a couple 
of other injuries and increased pain."  He, thus, underwent 
a right knee open foreign body removal as well as a right 
knee arthroscopy with partial medial meniscectomy.  He 
tolerated the procedure well with no complications.  
Post-operative diagnoses included a right knee recurrent 
medial meniscus tear as well as a right knee foreign body.  

Additional medical records reflect periodic evaluation of, 
and outpatient treatment for, the veteran's right knee 
disability.  Specifically, the veteran has complained of 
continued pain aggravated by weight-bearing and walking, 
occasional swelling, occasional buckling, 
dislocation/subluxation, and daily episodes of locking.  
Physical examinations of the veteran's right knee have 
demonstrated tenderness, moderate dislocation/subluxation, 
some limitation of motion (from zero to 80 degrees), an 
antalgic gait, and crepitation but also no effusion, 
deformity, erythema, or instability.  

In any event, the Board has considered the appropriateness of 
separate compensable ratings based upon limitation of motion 
of the veteran's right knee.  See VAOPGCPREC 23-1997 (July 
1997) & VAOPGCPREC 9-1998 (Aug. 1998) (in which the VA 
General Counsel determined that, for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 need not be compensable but must at least meet the 
criteria for a 0% rating).  See also VAOPGCPREC 9-2004 (Sept. 
2004) (in which the VA General Counsel determined that 
separate ratings may be awarded for disability of the same 
joint based upon findings of limitation of flexion and 
limitation of extension of the leg).  
In this regard, the July 2006 VA joints examination 
demonstrated 10 degrees limitation of extension of the 
veteran's right knee.  Significantly, however, the remainder 
of the examinations conducted on the veteran's right knee 
during the current appeal (including in particular the August 
2005 VA general examination as well as the May 2007 VA joints 
examination) reflect normal extension of this joint.  Based 
on this evidence, the Board concludes that an evaluation 
greater than 10 percent for limitation of extension is not 
warranted.  

In light of the objective evaluation findings of no worse 
than 80 degrees of limitation of flexion and no worse than 
10 degrees of limitation of extension of the veteran's right 
knee, a separate compensable disability rating based upon 
limitation of flexion is not warranted and no greater than a 
10 percent rating for limitation of extension is warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 & 5261 (2007) (which 
require evidence of limitation of flexion of the leg to 
60 degrees or limitation of extension of the leg to 5 degrees 
for the assignment of a noncompensable rating and limitation 
of flexion of the leg to 45 degrees, or limitation of 
extension of the leg to 10 degrees, for the assignment of a 
10 percent rating).  See also 38 C.F.R. § 4.71, Plate II 
(2007) (noting that normal range of motion of the knee joint 
is zero to 140 degrees).  

Further, throughout the current appeal, the veteran has 
repeatedly complained of constant severe right knee pain; an 
inability to put any pressure on this joint, squat, do 
yardwork, stand or walk for even a short amount of time, or 
run; and difficulty climbing stairs, standing from a seated 
position, and getting in and out of a car.  At an August 2005 
VA general medical examination, the veteran described 
flare-ups of increased pain (lasting 5 to 30 minutes) four to 
five times per week.  While pain on range of motion of the 
right knee was shown, there was no additional range of motion 
lost due to pain, weakness, fatigue, incoordination, or lack 
of endurance after repetitive use.  In fact, the examiner 
concluded that the veteran's flare-ups resulted in no 
incapacitation.  

A July 2006 VA examiner determined that the veteran's right 
knee disability had a severe effect on his sporting 
activities and moderate effect on his chores, shopping, 
exercise, recreation, and traveling activities.  However, 
this examiner also found that the veteran exhibited no 
additional loss of range of motion of his right knee upon 
repetitive use.  Although this same examiner determined (at 
the May 2007 VA joints examination) that the veteran's right 
knee disability now prevents exercising, sports, and chores 
and continues to have a moderate impact on his shopping, 
recreation, and traveling activities, the physician again 
noted that the veteran exhibited no additional loss of range 
of motion of his right knee upon repetitive use.  

Based on these evaluation findings, the Board concludes that 
a rating of 10 percent for limitation of motion of the right 
knee adequately portrays the functional impairment, pain, and 
weakness that he experiences as a consequence of use of this 
joint.  See Deluca, 8 Vet. App. at 204-207.  See also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 & 
5261 (2007).  

Furthermore, the multiple examinations that the veteran has 
undergone during the current appeal have not shown ankylosis 
of his right knee or nonunion of his right tibia and right 
fibula with loose motion (requiring a brace).  Consequently, 
an increased disability rating (greater than the currently 
assigned 30% evaluation) for the veteran's service-connected 
right knee disability based upon impairment resulting 
therefrom is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 & 5262 (2007).  

Under the totality of these circumstances, therefore, a basis 
upon which to assign an increased disability rating for the 
service-connected status post right anterior cruciate 
ligament reconstruction with medial and lateral meniscectomy 
has not been presented.  While the evaluation could be split 
into a 20 percent rating for subluxation and 10 percent for 
limitation of extension of the right knee, this would not 
favorably alter the current 30 percent rating.  The veteran's 
appeal for an increased rating for this service-connected 
disability must, therefore, be denied.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
While the veteran has undergone multiple surgeries on his 
right knee, his service-connected right knee disability has 
not required frequent periods of hospitalization.  

In a statement received at the RO in September 2005, the 
veteran maintained that, for security reasons, the local 
county sheriff's office would not let him work as a certified 
correction officer because he walked with a cane.  In the 
notice of disagreement which was received at the RO in the 
following month, the veteran reiterated that he could no 
longer work as a deputy sheriff.  In the substantive appeal 
which was received at the RO in June 2006, the veteran 
asserted that he was "on the verg[e] of losing . . . [his] 
job due to the pain in . . . [his] leg."  Also, the July 
2006 and May 2007 VA examiner determined that the veteran's 
decreased knee mobility, problems with lifting and carrying, 
decreased lower extremity strength and pain have a 
significant effect on his occupational activities.  In 
February 2007, the veteran was given permanent restrictions 
on his activities due to his right knee disability.  
Significantly, however, this treating physician also 
concluded, after reviewing the job description of a 
correctional room operator, that the veteran "can tolerate 
this type of job duty."  The veteran has undergone several 
knee surgeries in the past, but the knee has stabilized 
somewhat over the past couple of years.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected status post right anterior cruciate 
ligament reconstruction with medial and lateral meniscectomy 
has resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the veteran's 
service-connected right knee disability for any time during 
the current appeal.  


ORDER

An initial disability rating greater than 30 percent for the 
service-connected status post right anterior cruciate 
ligament reconstruction with medial and lateral meniscectomy 
is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


